Citation Nr: 0312567	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  00-02 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder from February 5, 1999?


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from October 1940 to March 
1946.  He additionally served in the reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, granting entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
and assigning a 30 percent rating therefor, effective from 
February 5, 1999.  In December 2000, the rating was increased 
to 50 percent, effective from February 5, 1999.

In August 2002 and April 2003, the Board ordered further 
development in this case in accordance with the provisions of 
38 C.F.R. § 19.9(a)(2) (2002).


FINDINGS OF FACT

1.  From February 5, 1999 to July 25, 2000, PTSD was 
productive of occupational and social impairment with 
deficiencies in most areas.

2.  Since July 26, 2000, PTSD has been manifested by total 
occupational and social impairment occupational.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 70 percent rating for PTSD 
from February 5, 1999 to July 25, 2000, have been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2002).

2.   The schedular criteria for a 100 percent rating for PTSD 
from July 26, 2000, have been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 3.102, 
3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefined and expanded the obligations of VA 
with respect to its duty to assist and notify claimants.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  As 
well, pertinent changes to the United States Code of Federal 
Regulations were made in response to the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.159, and 3.326(a).  The record reflects that the 
veteran was made aware of the changes brought about by 
passage of the VCAA as a result of development undertaken by 
the Board, pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  

On May 1, 2003, 38 C.F.R. § 19.9(a)(2) was found to be 
invalid by the United States Court of Appeals for the Federal 
Circuit.  See Disabled American Veterans v. Principi, No. 02-
7304 (Fed. Cir. May 1, 2003).  While this case would 
ordinarily be remanded for further development and review of 
the evidence initially developed by the Board, the favorable 
decisions reached in this case nevertheless obviates the need 
for remand this issue.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this regard, the effective dates assigned below 
for the increased ratings granted in this decision are based 
on evidence that was previously available to the RO.  Thus, 
the appellant is not prejudiced by the Board's action.

As the veteran entered a timely notice of disagreement with 
the RO's initial rating of his service-connected PTSD, there 
is presented an "original claim" as contemplated by 
Fenderson v. West, 12 Vet. App. 119 (1999) (at the time of an 
initial rating, separate or "staged" ratings may be 
assigned for separate periods of time based on the facts 
found), as opposed to a claim for an "increased rating."  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The record reflects that service connection for PTSD was 
established by RO action in November 1999, at which time a 30 
percent schedular evaluation was assigned under 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411, effective from February 
5, 1999.  The evaluation was increased to 50 percent from the 
February 1999 date through RO action in December 2000.  

Under 38 C.F.R. § 4.130, DC 9411, a 30 percent evaluation is 
assigned for occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  If 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, the rating schedule calls for an evaluation of 
50 percent.  

Where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes and 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation as to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrant a 100 percent schedular evaluation.

The evidence shows  that the veteran has been in receipt of 
regular treatment for his PTSD since 1999, including 
participation in a social work group meeting on a biweekly 
basis.  Three VA psychiatric examinations have been furnished 
the veteran during the course of instant claim, with the 
initial evaluation in September 1999 being accomplished in 
order to determine whether he suffered from PTSD.  That 
examination yielded a diagnosis of PTSD and the examiner's 
opinion that the disorder was moderate to severe in degree.  
The examiner noted that the appellant suffered from 
nightmares, a hyperalert status, and memory difficulties.  
There was, however, no evidence that the appellant suffered 
from delusions or hallucinations, or from suicidal or 
homicidal ideation.  There was some evidence of thought 
blocking.  A Global Assessment of Functioning (GAF) Scale 
score of 50 was assigned.  Such a score reflects evidence of 
serious symptoms, or a serious impairment in social, 
occupational, or school functioning.  As such, based on this 
examination and the clinical evidence of record the Board 
finds the appellant's PTSD warrants a 70 percent rating from 
February 5, 1999.

Further evaluations in July 2000 and January 2003 culminated 
in pertinent assessments of severe PTSD and dysthymia, 
secondary to PTSD, with GAF Scale scores ranging from 32 to 
36.  Those scores are indicative of some impairment in 
reality testing or communication, or a major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  This score also reflects the 
examiner's opinion that the appellant is unable to work.  It 
is further well to note that the examiner in an April 2003 
addendum observed that all of the veteran's symptoms shown on 
examination in 2003 were to PTSD.  Given the fact that 
examiners on two occasions have concluded that the veteran's 
PTSD warranted the assignment of a GAF score showing that the 
appellant could not work, the Board finds that a 100 percent 
schedular evaluation is in order for PTSD from July 26, 2000, 
the date of the first VA examination which assigned a GAF 
score below 40.

Accordingly, to the extent detailed above, the benefits 
sought on appeal are granted.


ORDER

A 70 percent schedular evaluation for PTSD is warranted from 
February 5, 1999, to July 25, 2000, subject to the laws and 
regulations governing the award of monetary benefits.

A 100 percent schedular evaluation for PTSD is warranted from 
July 26, 2000, subject to the laws and regulations governing 
the award of monetary benefits. 


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



